NUMBER 13-06-00560-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

ALBERT W. VAN CLEAVE, PAUL JONES,
AND JULISSA YUDITH VILLARREAL,                                               Appellants,

v.

MARGARITA DUARTE,                                                              Appellee.


     On appeal from the 285th District Court of Bexar County, Texas.


                          MEMORANDUM OPINION
                 Before Justices Rodriguez, Garza and Vela
                     Memorandum Opinion Per Curiam
       Appellants, Albert W. Van Cleave, Paul Jones, and Julissa Yudith Villarreal,

perfected an appeal from a judgment entered by the 285th District Court of Bexar County,

Texas, in cause number 2003-CI-05354. Appellants’ briefs were filed and received on

January 22, 2007. On August 27, 2008, we found that the briefs contained formal defects,

see TEX . R. APP. P. 38.9, and we ordered appellants to file amended briefs. On September

30, 2008, we granted appellants an extension of time to file their briefs. No amended

briefs have been filed with this Court. On October 30, 2008, appellee, Margarita Duarte,

filed a motion for involuntary dismissal requesting that we dismiss the appeal or affirm the
trial court’s judgment.

       This Court, having considered the documents on file, appellee’s motion for

involuntary dismissal, and appellants’ failure to comply with this Court’s directive of August

27, 2008, is of the opinion that the motion should be granted. The appellee’s motion for

involuntary dismissal is GRANTED, and the appeal is hereby DISMISSED FOR WANT OF

PROSECUTION. See TEX . R. APP. P. 38.8(a)(1), 42.3(b), (c).



                                                                 PER CURIAM



Memorandum Opinion delivered and
filed this the 22nd day of January, 2009.




                                              2